Case 2:20-cv-00974-GRB-AKT Document 57 Filed 12/23/20 Page 1 of 2 PageID #: 466
                                                               Kristofor T. Henning           McCarter & English, LLP
                                                               Partner                        1600 Market Street
                                                               T. 215-979-3846                Suite 3900
                                                               F. 215-988-4314                Philadelphia, PA 19103-7501
                                                               khenning@mccarter.com          www.mccarter.com




           December 23, 2020
           VIA ECF
           The Honorable Gary R. Brown
           100 Federal Plaza, Courtroom 840
           Central Islip, NY 11722-9014
           Re: Caccavale, et al. v. Hewlett-Packard Company n/k/a HP Inc., et al.
               Civil Action No.: 20-cv-00974(GRB)(AKT)
           Dear Judge Brown:
           On behalf of HP Inc. f/k/a Hewlett-Packard Company (“HPI”) and Hewlett Packard
           Enterprise Company (“HPE”), I am writing to (i) outline a motion to dismiss Plaintiffs’
           Second Amended Complaint (“SAC”) and (ii) request a pre-motion conference.
               A. Background
           HPI, HPE, and Unisys Corporation (collectively, “Defendants”) previously moved to
           dismiss Plaintiffs’ First Amended Complaint (“FAC”) following a pre-motion
           conference on July 15 [Dkt. No. 35]. That joint motion was fully briefed and filed on
           September 11 [Dkt. Nos. 40-45]. On September 14, Your Honor referred this matter
           to mediation and denied Defendants’ motion without prejudice to renewal following
           mediation, if necessary. Mediation was held on November 11 and was unsuccessful.
           Following mediation, Plaintiffs filed the SAC on December 17, 2020 [Dkt. No. 55]. As
           to HPI and HPE, the primary substantive change between the FAC and the SAC is
           the addition of a fourth named plaintiff, Mr. Billups. The causes of action against HPI
           and HPE, although renumbered, remain substantively the same: Counts I and II of
           the SAC allege that HPI and HPE, respectively, violated New York Labor Law
           (“NYLL”) § 191 by paying Plaintiffs’ wages on a bi-weekly, instead of weekly, basis,
           and Count V alleges that HPE violated NYLL § 195 by failing to furnish Plaintiffs with
           wage notices at hiring. As HPI and HPE previously explained in their pre-motion
           letter regarding the FAC and in Defendants’ briefing in support of their joint motion to
           dismiss, none of these counts states a plausible claim for relief [Dkt. Nos. 27, 41, 45].
           Accordingly, HPI and HPE seek to renew their motion to dismiss, now as to the SAC.1
               B. Counts I and II Fail To State A Claim
           Even assuming for current purposes only that Plaintiffs have sufficiently alleged that
           they were manual workers for purposes of NYLL § 191, Counts I and II nevertheless

           1While HPI and HPE have not located any arbitration agreement(s) executed by the named
           Plaintiffs in this matter (and, therefore, no motion to compel arbitration is possible at this
           stage), the putative classes would include many persons bound by arbitration agreements
           with HPI and/or HPE. HPI and HPE do not waive any of their rights under such agreements.




           ME1 35215853v.3
Case 2:20-cv-00974-GRB-AKT Document 57 Filed 12/23/20 Page 2 of 2 PageID #: 467
                                                                                  December 23, 2020
                                                                                            Page 2




           fail to state a plausible claim for relief. Specifically, NYLL § 198(1-a) does not
           expressly provide Plaintiffs a cause of action to pursue liquidated damages for fully
           paid, but allegedly late, wages. The plain language of, and legislative intent
           underlying, the New York Labor Law make clear that no such cause of action exists.
           To that end, numerous courts have held that § 198(1-a) provides a claim for unpaid
           or underpaid wages only, but not late paid wages. See, e.g., Arciello v. Cty. of
           Nassau, 2019 WL 4575145, at *8-9 (E.D.N.Y. Sept. 20, 2019); Belizaire v. RAV
           Investigative and Sec. Servs. Ltd., 61 F. Supp. 3d 336, 360 n.22 (S.D.N.Y. 2014);
           Hunter v. Planned Bldg. Servs., Inc., 2018 WL 3392476, at *1-3 (N.Y. Sup. Ct. June
           20, 2018).
           Further, a cause of action should not be implied by this Court, as such result would
           disturb the statutory framework. Namely, the New York Legislature already created
           an enforcement mechanism in NYLL § 218, which authorizes the Commissioner of
           the Department of Labor to seek penalties for violations of § 191 that are tailored to
           the particular circumstances of each employer and each violation.
           HPI and HPE acknowledge that the (non-binding) caselaw is not uniform on this issue.
           See Vega v. CM and Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144 (1st Dep’t 2019);
           Scott v. Whole Foods Market Grp., Inc., 2019 WL 1559424 (E.D.N.Y. Apr. 9, 2019).
           The better-reasoned view, however, supports HPI and HPE. As one court rejecting
           Vega noted, “actual payment of wages in full albeit on a bi-weekly basis where the
           law requires payment on a weekly basis does not constitute an ‘underpayment’ that
           would trigger an employee’s right to commence a lawsuit” pursuant to § 198(1-a).
           Phillips v. Max Finkelstein, Inc., 115 N.Y.S.3d. 866, 869 (N.Y. Co. Ct. 2019).
           Moreover, this reading of § 198(1-a) is consistent with the broader legislative scheme
           of the Labor Laws, and with the interpretation of the Commissioner of Labor and the
           State’s Industrial Board of Appeals, the expert administrative entities tasked with
           enforcing the Labor Laws. Finally, a contrary result could illogically permit employees
           who were regularly paid their full wages—a portion of which were just one week “late”
           under the statute—to recover a windfall in the form of double those wages.2
           Respectfully submitted,
           /s/ Kristofor Henning
           Kristofor Henning


           2 In their initial request for a pre-motion conference, HPI and HPE outlined the legal and
           factual deficiencies in Plaintiffs’ § 195 claim as well [Dkt. No. 27]. At the pre-motion
           conference, Your Honor permitted HPI and HPE to move to dismiss the FAC, but the Court
           indicated its preference to receive formal briefing only as to the § 191 claim. HPI and HPE
           are mindful of this preference and, although they intend to move to dismiss the SAC in its
           entirety, they brief only the § 191 claims here and, if given the opportunity, are prepared to
           do the same in formal briefing.



                                                         2
           ME1 35215853v.3
